July 30, 1998
Amended February 5, 1999
Amended October 1, 2007

MILACRON
SUPPLEMENTAL EXECUTIVE PENSION PLAN

I. Purpose

The purpose of the Milacron Supplemental Executive Pension Plan (the “Plan”) is
to provide supplemental retirement benefits to certain key employees of Milacron
Inc. and its subsidiaries (the “Company”) who meet the eligibility requirements
of the Plan.

II. Definitions

“Benefit Commencement Date” — shall be the date as determined by Article VIII
herein.

“Compensation” — shall have the same meaning as that term is defined in the
Milacron Retirement Plan, without regard to any dollar limitations and including
employee deferrals under the Milacron Compensation Deferral Plan.

“Compensation Committee” — shall mean the Compensation Committee of the Milacron
Inc. Board of Directors.

“Eligible Position” — shall mean the position of Chairman, President or Vice
President of Milacron Inc. held by an individual who is first elected to the
position of either Chairman, President or Vice President of Milacron Inc. after
July 30, 1998 or any specific position held by an individual subsequent to that
individual’s designation as a key employee by the Compensation Committee for
purposes of this Plan.

“Highest Average Compensation” — shall mean the highest average of the
Participant’s Compensation for three consecutive years.

“Normal Retirement Date” — shall have the same meaning as that term is defined
in the Milacron Retirement Plan.

“Participant” — shall mean an individual eligible to participate in this Plan as
set forth in Article IV.

“Years of Credited Service” — shall have the same meaning as that term is
defined in the Milacron Retirement Plan and shall not include service with a
predecessor employer unless otherwise determined by the Compensation Committee
and set forth on Schedule A.

“Predecessor Employer Plan” — shall mean the plan or plans of a predecessor
employer as designated by the Compensation Committee on Schedule A under which a
Participant has earned an annual benefit as of the Participant’s Normal
Retirement Date, part or all of which, as designated by the Compensation
Committee on Schedule A, will be used to determine the Participants benefit in
accordance with Article V or VIII.

Solely for purposes of this Plan, the above terms that are defined in the
Milacron Retirement Plan shall be applied to the Participant with respect to his
employment with the Company (excluding any service or periods of employment
prior to the date such Participant became an employee of the Company or such
predecessor employer became a subsidiary of the Company, unless otherwise
specifically provided for by the terms of this Plan), regardless of the
Participant’s eligibility under the Milacron Retirement Plan.

III. Effective Date/Plan Year

This Plan will be effective beginning July 30, 1998. The Plan year shall
coincide with the calendar year.

IV. Eligibility

An individual shall be eligible to participate in the Plan and thus become a
“Participant” if:

A. The individual holds or has held an Eligible Position; and,



  (i)   the individual remains in the employ of the Company at least until his
Normal Retirement Date; or,



  (ii)   the individual is an employee of the Company on or after his 55th
birthday and has at least ten (10) Years of Credited Service with the Company;
or,



  (iii)   the individual terminates employment with the Company due to
disability as set forth in Article VII, below. Or,



  B.   The individual dies while holding an Eligible Position as set forth in
Article IX, below.

V. Benefit

A Participant who has ten (10) Years of Credited Service or more in an Eligible
Position shall receive as the annual benefit as of the Participant’s Normal
Retirement Date the greater of: (i) one percent (1%) of the Participant’s
Highest Average Compensation for each Year of Credited Service the Participant
served in an Eligible Position, however, in no event shall this annual benefit
exceed ten percent (10%) of the Participant’s Highest Average Compensation; or,
(ii) an amount necessary to increase the Participant’s combined annual benefits
under this Plan, the Milacron Retirement Plan, the Milacron Retirement Savings
Plan, the Milacron Compensation Deferral Plan (Basic Credits and Discretionary
Credits),the Milacron Inc. Supplemental Retirement Plan and the Predecessor
Employer Plan (as defined in Article II and set forth in Schedule A) as of the
Participant’s Normal Retirement Date to fifty-two and one half percent (52.5%)
of the Participant’s Highest Average Compensation.

For purposes of this Plan, the Participant’s vested account balance, if any,
attributable to Employer Basic Contributions under the Milacron Retirement
Savings Plan and Basic Credits and Discretionary Credits under the Milacron
Compensation Deferral Plan will be converted to an actuarially equivalent annual
benefit payable for the Participant’s lifetime commencing at the Participant’s
Normal Retirement Date, determined based on the actuarial assumptions used to
calculate lump sum amounts as set forth in the Milacron Retirement Plan.

A Participant who has less than ten (10) Years of Credited Service in an
Eligible Position shall receive as the annual benefit as of the Participant’s
Normal Retirement Date, one percent (1%) of the Participant’s Highest Average
Compensation for each Year of Credited Service the Participant served in an
Eligible Position, however, in no event shall this annual benefit exceed ten
percent (10%) of the Participant’s Highest Average Compensation.

VI. Minimum and Maximum Benefit

In no event shall a Participant receive an annual benefit from this Plan at his
Benefit Commencement Date that is less than one percent (1%) of the
Participant’s Highest Average Compensation for each Year of Credited Service the
Participant served in an Eligible Position, however, in no event shall this
minimum annual benefit exceed ten percent (10%) of the Participant’s Highest
Average Compensation. Notwithstanding the foregoing, in no event shall a
Participant receive total combined annual benefits from this Plan, the Milacron
Retirement Plan, the Milacron Retirement Savings Plan (as determined under
Article V), the Milacron Compensation Deferral Plan (as determined under
Article V), the Milacron Inc. Supplemental Retirement Plan and the Predecessor
Employer Plan (as defined in Article II and set forth in Schedule A)as of the
Participant’s Normal Retirement Date in excess of 60% of the Participant’s
Highest Average Compensation and benefits from this Plan shall be reduced
accordingly, if necessary.

VII. Disability

An individual who terminates employment with the Company due to disability prior
to his 55th birthday will be a Participant if:

(i) the individual at the time of disability held an Eligible Position; and

(ii) the individual has ten (10) years Credited Service with the Company; and



  (iii)   the disability is certified by a physician or physicians designated by
the Compensation Committee.

VIII. Benefit Commencement Date

Except as otherwise stated in this Article VIII and Article IX, benefits shall
commence on a Participant’s Normal Retirement Date.

For a Participant who has less than ten (10) Years of Credited Service in an
Eligible Position and retires prior to his Normal Retirement Date, annual
benefits shall commence upon the date of retirement and shall be equal to the
amount of the Participant’s benefit at his Normal Retirement Date.

For a Participant who has ten (10) Years of Credited Service or more in an
Eligible Position and retires prior to his Normal Retirement Date, annual
benefits shall commence upon the date of retirement and shall be equal to the
following:



  (i)   fifty-two and one half percent (52.5%) of the Participant’s Highest
Average Compensation, multiplied by the applicable percentage set forth below,
with linear interpolation for other than integral ages and for ages not shown:

         
 
      Percentage of Age at Commencement
  Benefit Payable  
   
 
  65
64
63
62
61
60
59
58
57
56
55
50
45
40
37   100
100
100
100
96
92
88
84
80
76
72
52
32
12
0
MINUS
 
 

 
 
 




  (ii)   The Participant’s combined annual benefits payable under the Milacron
Retirement Plan, the Milacron Retirement Savings Plan, the Milacron Compensation
Deferral Plan (Basic Credits and Discretionary Credits), the Milacron Inc.
Supplemental Retirement Plan and the Predecessor Employer Plan (as defined in
Article II and set forth in Schedule A), as of the Participant’s retirement
date. For purposes of this Article, the Participant’s vested account balance, if
any, attributable to Employer Basic Contributions under the Milacron Retirement
Savings Plan and Basic Credits and Discretionary Credits under the Milacron
Compensation Deferral Plan will be converted to an actuarially equivalent annual
benefit payable for the Participant’s lifetime commencing at the Participant’s
retirement date, determined based on the actuarial assumptions used to calculate
lump sum amounts as set forth in the Milacron Retirement Plan.

Benefits for a Participant who terminates employment with the Company due to
disability prior to age 55 shall commence upon the date the Participant begins
receiving benefits from the Milacron Retirement Plan or would be eligible to
receive benefits from the Milacron Retirement Plan if he participated therein
and shall be equal to the amount as set forth above for commencement prior to
his Normal Retirement Date.

IX. Death

An individual who dies while employed by the Company and who is not otherwise a
Participant in this Plan shall be a Participant if:

(i) the individual holds an Eligible Position at the time of death; and,



  (ii)   the individual was at the time of his death vested in the Milacron
Retirement Plan or the Milacron Retirement Savings Plan.

If a Participant dies prior to commencement of benefits under this Plan and the
Participant is survived by a spouse to whom he was married on the date he became
vested under this Plan, the Participant’s surviving spouse shall receive
benefits under this Plan beginning at the time benefits may begin to the
surviving spouse under the Milacron Retirement Plan and ending on the date of
the surviving spouse’s death, in the amount of fifty percent (50%) of the
Participant’s benefits under this Plan, with such Participant’s benefit equal to
the amount as set forth in Article VIII for commencement prior to the date that
would have been the Participant’s Normal Retirement Date. Benefits shall be paid
to the surviving spouse on a monthly basis.

X. Payment Options

The Participant’s annual benefit shall be paid on a monthly basis beginning on
the Participant’s Benefit Commencement Date and ending on the date of the
Participant’s death. The Participant’s surviving spouse, if any, to whom the
Participant was married on the date the Participant became vested under this
Plan, shall receive a monthly benefit beginning on the date of the Participant’s
death and ending on the date of the spouses death equal to 50% of the
Participant’s monthly benefit.

XI. Vesting

Unless forfeited pursuant to Article XII, a Participant’s benefit shall become
vested -

(i) on his Normal Retirement Date; or



  (ii)   on the date he reaches age 55 and has at least ten (10) Years of
Credited Service with the Company; or

(iii) on the date of termination of employment due to disability or death.

If a Participant no longer holds an Eligible Position, but remains an employee
of the Company, the Participant’s service in the Eligible Position and his
resulting benefit under this Plan shall not be forfeited.

XII. Fraud

In the event that a Participant shall at any time be dismissed for, or convicted
of a crime involving, dishonesty or fraud on his part in his relationship with
the Company, all benefits which would otherwise be payable to him under the Plan
shall be forfeited.

XIII. Competition

By accepting payment of any benefit under the Plan the Participant agrees not to
be employed, or consult, in any business which is, or is about to be, engaged in
a business of the same or substantially the same nature as the businesses of the
Company without prior written consent of the Company, and breach of this
agreement by the Participant shall be cause for termination of payment of
benefits under the Plan.

XIV. Funding

The Plan shall be unfunded and benefits shall be paid only from the general
assets of the Company.

XV. Administration

The general administration of this Plan and the responsibility for carrying out
and interpreting the provisions hereof shall be vested in the Compensation
Committee. The Compensation Committee may adopt such rules and regulations as it
may deem necessary for the proper administration of this Plan, which are not
inconsistent with the provisions hereof, and its decision in all matters shall
be final, conclusive and binding.

XVI. Amendment and Termination

The Board of Directors reserves in its sole and exclusive discretion the right
at any time and from time to time to amend this Plan in any respect or terminate
this Plan without restriction and without the consent of any Participant,
provided however, that no amendment or termination of this Plan shall impair the
right of any Participant to receive benefits which have become vested prior to
such amendment or termination and that the Plan shall not be amended or
terminated during the 24-month period beginning on the date of a “Change in
Control” (as defined in Schedule B, attached hereto).

XVII. Change in Control

Notwithstanding the foregoing provisions of the Plan, an individual who holds an
Eligible Position and is not otherwise a Participant under the Plan in
accordance with Article V, shall become a Participant under the Plan and become
vested under the Plan upon the date of a “Qualifying Termination” (as defined in
Schedule C, attached hereto) following a “Change in Control” (as defined in
Schedule B, attached hereto).

XVIII. Miscellaneous



  (i)   Nothing contained in this Plan guarantees the continued employment of a
Participant with the Company.



  (ii)   No benefit hereunder may be assigned, pledged, mortgaged or
hypothecated and, to the extent permitted by law, no such benefit shall be
subject to legal process or attachment for the payment of any claims against any
person entitled to receive the same.



  (iii)   If a Participant entitled to receive a benefit under this Plan is
deemed by the Compensation Committee or is adjudged by a court of competent
jurisdiction to be legally incapable of giving valid receipt and discharge for
such benefit, such payments shall be paid to such person or persons as the
Compensation Committee shall designate or to the duly appointed guardian or
other legal representative of such Participant. Such payment shall, to the
extent made, be deemed a complete discharge for such payments under this Plan.



  (iv)   Payments made under this Plan shall be subject to withholding as shall
at the time be required under any income tax or other laws, whether of the
United States or any other jurisdiction.



  (v)   All expenses and costs in connection with the operation of this Plan
shall be borne by the Company.



  (vi)   The provisions of this Plan shall be construed according to the laws of
the State of Ohio.



  (vii)   The masculine pronoun wherever used herein shall include the feminine
gender and the feminine shall include the masculine and the singular number as
used herein shall include the plural and the plural shall include the singular
unless the context clearly indicates otherwise.



  (viii)   The titles and headings used herein are for convenience of reference
only and in case of any conflict, the text of this Plan, rather than such titles
or headings, shall be controlling.

XIX. 2007 Acquisition Transaction

The acquisition of a majority of the 6.0% Series B Convertible Preferred Stock
of the Company by Ohio Plastics, LLC that may occur after October 1, 2007 and
the transactions consummated in connection therewith (the “2007 Acquisition
Transaction”) shall not constitute a “Change in Control” under the Plan and,
accordingly, the occurrence of the 2007 Acquisition Transaction shall not result
in any circumstances, events or changes being triggered solely as a result of
the 2007 Acquisition Transaction including, without limitation, any of the
following: (a) an individual becoming a Participant of the Plan and vested under
Article XVII upon a Qualifying Termination following a Change in Control (if not
otherwise a Participant and vested under the Plan) and (b) the prohibition in
Article XVI on the amendment or termination of the Plan by the Board of
Directors during the 24-month period beginning on the date of a Change in
Control.

1

Milacron
Supplemental Executive Pension Plan

Schedule A

Predecessor Employer and Annual Benefit at Early Retirement
Predecessor Employer Plan Normal Retirement Date Reduction Amount

For Jerry R. Lirette:

Fairchild Corporation
(service included for purposes
of determining Years of Credited
Service)

                 
Fairchild Industries, Inc.
  $ 109,248     4% for each year
Supplemental Executive
  (for all three plans)   by which
Retirement Plan
          commencement of
payment of his Retirement Plan for Employees
          benefit precedes the
of The Fairchild Corporation
          date the Participant
attains age 62, The Savings Plan for Employees
          computed on a
of The Fairchild Corporation
          pro-rata basis for

periods which are less than a whole
year.

The amount and terms set forth above in this Schedule A are agreed to and
accepted this 30th day of October, 1998.

Signature in file     

Jerry R. Lirette

President

D-M-E Company

Signature in file     

Barbara G. Kasting

Vice President Human Resources

Milacron Inc.

2

SCHEDULE B

A “Change in Control” occurs if:

(a) a Person or Group other than a trustee or other fiduciary of securities held
under an employee benefit plan of the Company or any of its subsidiaries, is or
becomes a Beneficial Owner, directly or indirectly, of stock of the Company
representing 20% or more of the total voting power of the Company’s then
outstanding stock and securities; provided, however, that for purposes of this
Paragraph (a), the following acquisitions shall not constitute a Change of
Control: (i) any acquisition directly from the Company, (ii) any acquisition by
the Company, (iii) any acquisition by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clause (i) of Paragraph (c) of this Schedule.

(b) individuals who, as of the date hereof, constitute the Board of Directors of
the Company (the “Incumbent Board”), cease for any reason to constitute a
majority thereof; provided, however, that any individual becoming a director
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least 60% of the directors then comprising the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person or Group other than the Board of Directors of the Company;

(c) there is consummated a merger, consolidation or other corporate transaction,
other than (i) a merger, consolidation or transaction that would result in the
voting securities of the Company outstanding immediately prior to such merger,
consolidation or transaction continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least sixy-six and two thirds percent of the combined
voting power of the stock and securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger, consolidation
or transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company’s then outstanding stock and securities;

(d) the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least sixty-six and two thirds
percent of the combined voting power of the stock and securities which is owned
by Persons in substantially the same proportions as their ownership of the
Company’s voting stock immediately prior to such sale; or

(e) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company.

“Company” shall mean Milacron Inc. “Person” shall mean any person (as defined in
Section 3(a)(9) of the Securities Exchange Act (the “Exchange Act”), as such
term is modified in Section 13(d) and 14(d) of the Exchange Act) other than
(i) any employee plan established by the Company, (ii) any affiliate (as defined
in Rule 12b-2 promulgated under the Exchange Act) of the Company, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) a corporation owned, directly or indirectly, by stockholders
of the Company in substantially the same proportions as their ownership of the
Company. “Group” shall mean any group as defined in Section 14(d)(2) of the
Exchange Act. “Beneficial Owner” shall mean beneficial owner as defined in Rule
13d-3 under the Exchange Act.

3

SCHEDULE C

A “Qualifying Termination” shall mean (i) a termination of the individual’s
employment by the Company for any reason other than for “Cause” or “Disability”
(as defined below) during the “Protection Period” (as defined below), or
(ii) the individual’s termination of employment for “Good Reason” (as defined
below) during the Protection Period.

(a) Disability. If the individual is absent from duties with the Company on a
full-time basis for eighteen consecutive months due to a physical or mental
incapacity, and the individual has not returned to the full-time performance of
the individual’s duties within thirty (30) days after written Notice of
Termination is given to the individual by the Company, such termination shall be
considered to be termination by the Company for “Disability” for purposes of
this Exhibit.

(b) Cause. The Company may terminate the individual’s employment for Cause. For
purposes of this Schedule only, the Company shall have “Cause” to terminate the
individual’s employment hereunder only on the basis of (i) the individual’s
fraud on, or misappropriation or embezzlement of assets of, the Company that
causes material harm to the Company or (ii) the individual’s willful and
continued failure to substantially perform the individual’s duties hereunder
(other than any such failure resulting from the individual’s mental or physical
incapacity or mental illness or any such actual or anticipated failure after the
issuance of a Notice of Termination, as defined in Paragraph (d), by the
individual for Good Reason, as defined below); provided, however, that “Cause”
shall occur with respect to clause (ii) of this sentence only if such action
constituting Cause has not been corrected or cured by the individual within
30 days after the individual has received written notice from the Company of the
Company’s intent to terminate the individual’s employment for Cause and
specifying in detail the basis for such termination. For purposes of this
Paragraph, no act, or failure to act, on the individual’s part shall be
considered “willful” unless done, or omitted to be done, by the individual in
bad faith and without reasonable belief that the individual’s action or omission
was in the best interests of the Company. Notwithstanding the foregoing, the
individual shall not be deemed to have been terminated for Cause unless and
until delivery to the individual of a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters of the entire membership of the
Board at a meeting of the Board called and held for the purpose (after
reasonable notice to the individual and an opportunity for the individual,
together with the individual’s counsel, to be heard before the Board), finding
that in the good faith opinion of the Board the individual was guilty of conduct
set forth in clause (i) or (ii) of this Paragraph and specifying the particulars
thereof in detail.

(c) Good Reason. The individual shall be entitled to terminate the individual’s
employment for Good Reason at any time following a Change in Control. For
purposes of this Schedule, “Good Reason” shall exist in the event of the
occurrence of any of the following without the individual’s express prior
written consent:

(i) any diminution of, or the assignment to the individual of duties
inconsistent with, the individual’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control, an adverse
change in the individual’s titles or offices as in effect immediately prior to a
Change in Control, or any removal of the individual from, or any failure to
reelect the individual to, any of such positions, except in connection with the
individual’s termination of employment for Disability or Cause or as a result of
the individual’s death or by the individual other than for Good Reason;

(ii) a reduction by the Company in the individual’s base salary as in effect on
the date of a Change in Control or as the same may be increased from time to
time during the term of any agreement between the Company and the individual;

(iii) the Company’s failure to continue any benefit plan or arrangement
(including, without limitation, the Company’s life insurance, post-retirement
benefits, and comprehensive medical plan coverage) in which the individual
participated at the time of a Change in Control (or any other plans providing
the individual with substantially similar benefits) (hereinafter referred to as
“Benefit Plans”), or any action by the Company that would adversely affect the
individual’s participation in or materially reduce the individual’s benefits
under any such Benefit Plan or deprive the individual of any material fringe
benefit enjoyed by the individual at the time of a Change in Control;

(iv) the Company’s failure to continue in effect, or continue payments under,
any incentive plan or arrangement (including, without limitation, any
equity-based plan or arrangement) in which the individual participated at the
time of a Change in Control (hereinafter referred to as “Incentive Plans”) or
any action by the Company that would adversely affect the individual’s
participation in any such Incentive Plans or reduce the individual’s benefits
under any such Incentive Plans;

(v) a relocation of the Company’s principal executive offices to a location
outside the Cincinnati, Ohio metropolitan area or relocation of the individual’s
primary workplace to any place other than the location at which the individual
performed the individual’s duties immediately prior to a Change in Control;

(vi) the Company’s failure to provide the individual with the number of paid
vacation days to which the individual was entitled at the time of a Change in
Control;

(vii) the Company’s material breach of any provision of any agreement between
the Company and the individual regarding severance benefits following a Change
in Control;

(viii) the Company’s purported termination of the individual which is not
effected pursuant to a Notice of Termination satisfying the requirements of
Paragraph (d);

(d) Notice of Termination. Any purported termination of the individual by the
Company or by the individual shall be communicated by written Notice of
Termination to the other party in accordance with Paragraph (f) hereof. For
purposes of this Schedule, a “Notice of Termination” shall mean a notice that
indicates the specific termination provision in this Schedule relied upon and
the facts, if any, supporting application of such provision.

(e) Date of Termination: Dispute Concerning Termination. “Date of Termination”
shall mean (i) if the individual’s employment is terminated for Disability,
thirty (30) days after Notice of Termination is given (provided that the
individual has not returned to the performance of the individual’s duties on a
full-time basis during such thirty (30) day period) or (ii) if the individual’s
employment is terminated by the Company for any reason other than Disability or
by the individual for any reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company shall not be
less than thirty (30) days, and in the case of a termination by the individual
shall not be more than sixty (60) days, respectively, from the date such Notice
of Termination is given); provided, however, that if the party receiving the
Notice of Termination notifies the other party within thirty (30) days after the
date such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
binding arbitration award referred to in Paragraph (g); and provided, further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice shall pursue
the resolution of such dispute with reasonable diligence. The Company shall
continue the individual as a participant in the plan until the dispute is
finally resolved in accordance with this Schedule. For purposes of determining
whether any Qualifying Termination has occurred during the Protection Period,
the date a Notice of Termination is given pursuant to this Schedule shall be
deemed the date of the individual’s Qualifying Termination.

(f) Notice. For the purposes of this Schedule, notices and all other
communications provided for in the Schedule shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:



  (i)   if, to the individual, to the individual’s current address on file with
the Company;

             
(ii)
  if, to the Company, to:   Milacron Inc.  
        2090 Florence Avenue         Cincinnati, Ohio 45206
 
      Attn:   Secretary

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notice of change of address shall be
effective only upon receipt.

(g) Arbitration. Any dispute or controversy arising under or in connection with
this Schedule shall be settled exclusively by arbitration in Cincinnati, Ohio in
accordance with the rules of (but not necessarily appointed by) the American
Arbitration Association then in effect except as provided herein. Judgment may
be entered on the arbitrator’s award in any court having jurisdiction. No such
arbitration proceedings shall be commenced or conducted until at least sixty
(60) days after the parties, in good faith, shall have attempted to resolve such
dispute by mutual agreement; and the parties hereby agree to endeavor in good
faith to resolve any dispute by mutual agreement. If mutual agreement cannot be
attained, any disputing party, by written notice to the other (“Arbitration
Notice”) may commence arbitration proceedings. Such arbitration shall be
conducted before a panel of three arbitrators, one appointed by each party
within thirty (30) days after the date of the Arbitration Notice, and one chosen
within sixty (60) days after the date of the Arbitration Notice by the two
arbitrators appointed by the disputing parties. Any Cincinnati, Ohio court of
competent jurisdiction shall appoint any arbitrator that has not been appointed
within such time periods. Judgment may include costs and attorneys fees and may
be entered in any court of competent jurisdiction.

(h) Definitions. For purposes of this Schedule, “Company” shall mean Milacron
Inc., “Protection Period” shall mean the 24-month period beginning on the date
of a Change in Control, and “Board” shall mean the Board of Directors of
Milacron Inc. and “Change in Control” shall have the meaning set forth in
Schedule B.

4